           Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 1 of 36




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               VALDOSTA DIVISION


    TRIEST IRRIGATION LLC,

         Plaintiff,

    v.                                          Civil Action No. 7:18-CV-155 (HL)

    DONALD VANCE HIERS, et al.,

         Defendants.



                                        ORDER

         Plaintiff TriEst Irrigation LLC (“TriEst”) brings this suit against its former

employees Donald Hiers, Brian Blanchett, and Santiago Ledesma as well as

irrigation companies, United Irrigation Supply Inc. (“UIS”) 1 and Irrigation Supply

USA LLC (“Irrigation Supply”). Before the Court are Defendants’ Motions to

Dismiss (Docs. 17, 19, 28, 38) 2 and TriEst’s Motion for Leave to File Supplemental

Amended Complaint (Doc. 58). In conjunction with the Motions to Dismiss, the

parties submitted briefs regarding whether res judicata bars any of Plaintiff’s

claims. (Docs. 55, 56). Defendants contend that TriEst failed to state any claims.


1
   Defendant United Irrigation Supply Inc. is two separate entities. One United
Irrigation Supply Inc. defendant was incorporated in Georgia, and the other UIS
defendant was incorporated in Florida. The Court references the two entities
collectively.
2
  Defendants filed motions to dismiss the initial complaint. (Docs. 17, 19). Plaintiff
then filed an Amended Complaint, and Defendants subsequently moved to dismiss
the Amended Complaint. (Docs. 28, 38).
          Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 2 of 36




The Court GRANTS in part and DENIES in part Defendants’ Motions to Dismiss.

The Court DENIES TriEst’s Motion for Leave to File Supplemental Amended

Complaint.

   I.      FACTUAL BACKGROUND

        UIS had storefronts in Georgia and Florida where the corporations

distributed and serviced irrigation supplies and related equipment. (Doc. 25).

Defendant Hiers was a shareholder of UIS, and he served as president of UIS

Georgia. In this capacity, Hiers entered into an asset purchase agreement (“APA”)

with B.B. Hobbs Company, Inc. (“BBHI”). Pursuant to the APA, UIS agreed to sell

substantially all its assets to BBHI. Before UIS and BBHI finalized the APA, United

Irrigation Supply, LLC (“United Irrigation”) was incorporated in Delaware. The APA

contemplated BBHI assigning all its rights under the agreement to United Irrigation.

The APA took effect on January 2, 2015, with BBHI purchasing substantially all

UIS’s assets, and United Irrigation owning those assets through its assignment

from BBHI.

        Hiers agreed to work for United Irrigation following closing of the APA. Hiers

entered into an employment agreement and a non-compete agreement with United

Irrigation, setting forth the terms of his employment. Defendant Ledesma was an

employee of UIS, and following the asset purchase, Ledesma agreed to work for

United Irrigation as a branch manager. United Irrigation also employed Defendant



                                           2
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 3 of 36




Blanchett as a salesman at the Quitman, Georgia location. Both Blanchett and

Ledesma worked closely with Hiers.

      In 2016, United Irrigation filed with the Delaware Secretary of State to

change its name to TriEst Irrigation, LLC. Consequently, Defendants Hiers,

Ledesma, and Blanchett became TriEst employees. While Hiers was employed

with TriEst, he often expressed his dissatisfaction with TriEst’s management of its

business. TriEst alleges that Hiers openly undermined its leadership and sought

to rally sales personnel and warehouse staff against TriEst. Rick Johnson, TriEst’s

Operations Manager, had several meetings with Hiers to address his

dissatisfaction with the company. Hiers told Johnson that he intended to defy the

non-compete agreement and open a competing irrigation supply store in Valdosta,

Georgia.

      In February 2017, Hiers ended his employment with TriEst. TriEst alleges

that when Hiers left the company, he took boxes of files, which held confidential

information regarding TriEst’s business. On November 3, 2017, Blanchett and

Ledesma ended their employment with TriEst. TriEst alleges that Blanchett and

Ledesma also took files holding confidential information regarding TriEst’s

business. On November 16, 2017, Hiers notified Johnson that he was forming an

irrigation supply store with Blanchett and Ledesma. During this call, Hiers offered

Johnson employment with his new company.



                                        3
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 4 of 36




      On November 20, 2017, Blanchett formed Defendant Irrigation Supply in

Georgia. TriEst alleges that Irrigation Supply conducts substantially the same

business as TriEst; has solicited TriEst’s customers; and illegally used TriEst’s

confidential and propriety information and trade secrets. TriEst alleges that Hiers—

acting through Blanchett and Ledesma—initiated and enabled Irrigation Supply by

providing financial support to the business. TriEst contends that Hiers’ involvement

with Irrigation Supply violated the non-compete and employment agreements he

entered as part of the APA with United Irrigation.

      On December 19, 2017, Hiers filed a declaratory action against TriEst in the

Superior Court of Brooks County, Georgia. Hiers sought a judgment declaring the

non-compete agreement null and void. He argued that United Irrigation did not

merely change its name to TriEst. Rather, he alleged that the two companies

merged. According to Hiers, he was bound to a non-compete agreement with

United Irrigation—a company that no longer existed following the alleged merger.

Therefore, the non-compete agreement also ceased to exist, and TriEst—which

was not a party to the contract—could not enforce it against him.

      TriEst filed a counterclaim in the Superior Court, seeking, among other

things, a judgment that the non-compete agreement was enforceable against

Hiers. (Doc. 55-2). TriEst also filed a motion for a temporary restraining order

(“TRO”) and a petition for injunctive relief to prevent Hiers from violating the non-

compete while the Superior Court litigation ensued. (Doc. 55-3).

                                         4
           Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 5 of 36




         On March 5, 2018, the Superior Court entered a consent judgment granting

TriEst’s TRO. (Doc. 55-5). The parties agreed to the terms and consented to the

Superior Court’s order. The consent judgment set forth that the non-compete

agreement was valid and enforceable against Hiers. The judgment also declared

that individuals employed by Hiers or otherwise participating in his business were

restrained from continuing their business in violation of the non-compete

agreement.

         On May 7, 2018, the Superior Court entered a final consent judgment in

favor of TriEst. (Doc. 55-6). The court’s order adopted the same terms set forth in

the previous consent judgment granting TriEst’s TRO. The final order made those

terms permanent until January 2, 2020, the date the non-compete agreement

expired.

   II.      MOTION TO DISMISS STANDARD

         When ruling on a Rule 12(b)(6) motion to dismiss, a court must accept the

facts alleged in the plaintiff’s complaint as true and construe all reasonable

inferences in the light most favorable to the plaintiff. Bryant v. Avado Brands, Inc.,

187 F.3d 1271,1273 n.1 (11th Cir. 1999); see Fed. R. Civ. P. 12(b)(6). To avoid

dismissal, “a complaint must contain sufficient factual matter . . . to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The complaint

need not contain detailed factual allegations, but it must provide “more than labels

                                          5
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 6 of 36




or conclusions.” Twombly, 550 U.S. at 554. “Threadbare recitals” of a cause of

action’s elements, “supported by mere conclusory statements,” are insufficient to

defeat a motion to dismiss. Iqbal, 556 U.S. at 678.

      Attached to TriEst’s Amended Complaint and Defendants’ supplemental

briefing to their Motions to Dismiss are several documents, including the Hiers’

non-compete agreement, the APA, and the consent judgment entered in the

Brooks County Superior Court litigation. A court “generally may not look beyond

the pleadings” to consider extrinsic documents when evaluating a motion to

dismiss. United States ex rel. Osheroff v. Humana, Inc., 776 F.3d 805, 811 (11th

Cir. 2015); see Fed. R. Civ. P. 12(d) (When “matters outside the pleadings are

presented and not excluded by the court, the motion must be treated as one for

summary judgment,” and the “parties must be given a reasonable opportunity to

present all the material that is pertinent to the motion.”). But this Circuit has

adopted the “incorporation by reference doctrine,” which permits a court to

consider a document attached to a pleading without requiring the court to convert

the motion to dismiss into one for summary judgment. Horsley v. Feldt, 304 F.3d

1125, 1134 (11th Cir. 2002). “[W]here the plaintiff refers to certain documents in

the complaint and those documents are central to the plaintiff’s claim, then the

Court may consider the documents part of the pleadings for purposes of Rule

12(b)(6) dismissal.” Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364,

1368–69 (11th Cir. 1997); see also SFM Holdings, Ltd. v. Banc of Am. Sec., LLC,

                                         6
            Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 7 of 36




600 F.3d 1334, 1337 (11th Cir. 2010) (“In ruling upon a motion to dismiss, the

district court may consider an extrinsic document if it is (1) central to the plaintiff’s

claim, and (2) its authenticity is not challenged.”).

          The documents attached to TriEst’s Amended Complaint and Defendants’

Motions to Dismiss are referenced in the Amended Complaint and are central to

TriEst’s claims. No party has challenged the authenticity of any document. The

Court will consider the documents in connection with Defendants’ Motion to

Dismiss.

   III.      ANALYSIS

          In this case, TriEst alleges several tort and breach of contract claims under

state law as well as a federal claim under the Defend Trade Secrets Act. (Doc. 25);

18 U.S.C. § 1836. TriEst’s claims rely upon allegations that Defendants

impermissibly competed with TriEst’s business. Hiers and UIS contend that

TriEst’s claims either were or should have been adjudicated in the Brooks County

Superior Court and thus, are barred by res judicata. The defendants that were not

parties to the Superior Court suit argue that TriEst’s allegations are insufficient to

maintain its claims.




                                            7
         Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 8 of 36




      A. Timeliness of Res Judicata Argument

      On December 4, 2018, this Court held a hearing on Defendants’ Motion to

Set Aside Default and Motion to Dismiss. 3 (Doc. 52). During oral argument, Hiers

and UIS argued for the first time that the Brooks County Superior Court judgment

precludes the present suit. (Doc. 53). The Court instructed the parties to submit

supplemental briefs by January 2, 2019 regarding whether res judicata barred

TriEst’s claim. (Doc. 54, p. 6). The parties timely filed their briefs. (Docs. 55, 56).

TriEst argues that the Court should not consider Hiers and UIS’s res judicata

argument because they did not raise the issue in their Motion to Dismiss. (Doc. 56,

p. 4). Accordingly, TriEst asserts that this argument—first raised during oral

argument—comes too late for the Court to consider alongside the Motion to

Dismiss. (Id.).

      Generally, in appellate proceedings a party waives all issues not presented

in its briefing. Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1319

(11th Cir. 2012); McFarlin v. Conseco Servs., LLC, 381 F.3d 1251, 1263 (11th Cir.

2004) (“A party is not allowed to raise at oral argument a new issue for review.”).

This rule “ensures that the opposing party has an opportunity to reflect upon and

respond in writing to the arguments that his adversary is raising.” Hamilton, 680

F.3d at 1319. After Hiers and UIS raised the res judicata issue, the Court permitted



3
 The Court granted Defendants’ Motion to Set Aside Default and stayed discovery
pending a decision on the Motion to Dismiss. (Doc. 54).
                                       8
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 9 of 36




the parties nearly a month to “reflect upon and respond in writing” to the argument.

Id. TriEst had an ample opportunity to contemplate, research, and address the

issue. The Court will now consider whether the Superior Court consent judgment

has a res judicata effect on the current proceedings, or stated differently, whether

the consent judgment bars TriEst’s suit or resolves any contested issues in the

present suit.

      B. Res Judicata

      Res judicata’s preclusive effect gives “finality to parties who have already

litigated a claim and promot[es] judicial economy.” Eastman Kodak Co. v. Atlanta

Retail Inc., 456 F.3d 1277, 1284 (11th Cir. 2006). This judicially crafted doctrine

bars claims that were previously litigated as well as “claims that could have been

litigated.” Id.; see Maldonado v. U.S. Att’y Gen., 664 F.3d 1369, 1375 (11th Cir.

2011) (“It is by now hornbook law that the doctrine of res judicata bars the filing of

claims which were raised or could have been raised in an earlier proceeding.”).

When asked to bar a subsequent claim based on a state court judgment, courts

apply the law of the state where the prior litigation arose. Kizzire v. Baptist Health

Sys., Inc., 441 F.3d 1306, 1308 (11th Cir. 2006). The Court applies Georgia law

because Hiers brought the prior suit in Brooks County, Georgia Superior Court.

      Georgia’s res judicata statute provides that “[a] judgment of a court of

competent jurisdiction shall be conclusive between the same parties and their

privies as to all matters put in issue or which under the rules of law might have

                                          9
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 10 of 36




been put in issue in the cause wherein the judgment was rendered.” O.C.G.A. § 9-

12-40. Hiers and UIS contend (1) that claims in TriEst’s Amended Complaint were

compulsory counterclaims that TriEst was required to raise in the Superior Court

action, and (2) that the consent judgment entered by the Superior Court amounts

to a final adjudication that precludes TriEst’s present claims.

             1. Compulsory Counterclaims

      Res judicata’s bar applies to compulsory counterclaims that should have

been raised in the prior suit. See Metro Brokers, Inc. v. Sams & Cole, LLC, 316

Ga. App. 398, 401 (2012) (“A party may not raise issues arising out of the same

transaction which should have been pled as a compulsory counterclaim in another

separate suit.” (quoting Tr. Co. Bank of Nw. Ga. v. Shaw, 182 Ga. App. 165, 166

(1987)). “If the first suit is completed” without filing all compulsory counterclaims,

“then res judicata serves to bar proceeding with the second action.” Id. Thus, if

TriEst’s present claims were compulsory counterclaims to Hier’s prior declaratory

action, then the claims must be dismissed.

      A counterclaim is compulsory “if it arises out of the transaction or occurrence

that is the subject matter of the opposing party’s claim.” O.C.G.A. § 9-11-13(a).

The “transaction or occurrence” test is “whether a logical relationship exists

between the respective claims asserted by the opposing parties.” Metro Brokers,

Inc., 316 Ga. App. at 400 (quoting Steve A. Martin Agency, Inc. v. PlantersFIRST

Corp., 297 Ga. App. 780, 782 (2009)). “A logical relationship arises when (1) the

                                         10
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 11 of 36




same aggregate or operative facts serve as the basis for both claims, or (2) the

case facts supporting the original claim activate legal rights of the defendant that

would otherwise remain dormant.” Steve A. Martin Agency, Inc., 297 Ga. App. at

782. The specific “[c]ause of action has no express bearing on the issue.” Metro

Brokers, Inc., 316 Ga. App. at 401 (quoting Harbin Lumber Co. v. Fowler, 137 Ga.

App. 90, 93 (1975)).

      The Court’s analysis focuses on the complaint initiating the prior suit. Hiers’

declaratory action concerned the terms and validity of the non-compete

agreement. (Doc. 55-1). Specifically, he argued that the scope of the non-compete

agreement had impermissibly expanded because of TriEst’s alleged merger with

UIS. According to Hiers, he had not consented to the agreement as it operated.

He entered the non-compete agreement with UIS—not TriEst. Now that TriEst

sought to enforce the non-compete agreement, he could not “be expected to

understand fully the restrictions being placed upon him.” (Id. at p. 7). The complaint

filed in the Superior Court anticipated that “TriEst will argue that the Agreement

should continue to restrict and restrain . . . Hiers from performing services in the

irrigation industry that compete with its business.” (Id.). The issues that the

Superior Court litigation presented were the validity of the non-compete agreement

and the scope of its restrictions. In other words, Hiers’ prior suit sought to challenge

whether he was bound to the non-compete agreement and clarify what competitive

conduct it prohibited.

                                          11
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 12 of 36




      A logical relationship exists between Hiers’ declaratory action and TriEst’s

present claim for Hiers’ breach of the non-compete agreement. 4 In Myers v. United

Servs. Auto. Ass’n, the Georgia Court of Appeals found that the defendant’s prior

“declaratory judgment action involved interpretation of the insurance contract,” and

thus, the plaintiff’s subsequent claim for attorney’s fees and bad faith damages

also “rested on that same contract.” 130 Ga. App. 357, 360–61 (1973). The Court

of Appeals stated that “without question” the subsequent claims “arose out of the

same occurrence or transaction as the suit for declaratory judgment,” and “it was

incumbent upon [the plaintiff] to file his compulsory counterclaim to the declaratory

judgment action.” Id. at 361; see also Bigley v. Mosser, 235 Ga. App. 583, 587

(1998) (discussing Myers). Here, like Myers, TriEst’s breach of contract claim for

the non-compete agreement relies upon the exact contract and conduct that was

the subject of the prior declaratory judgment action. Therefore, the same facts

underpin both claims, and TriEst’s subsequent claim for breach of contract is

barred by res judicata.

      The Court also finds that TriEst’s claim for breach of fiduciary duty is barred

as a compulsory counterclaim. “To support a claim of breach of fiduciary duty, a



4
   Count III of TriEst’s Superior Court counterclaim is titled “costs and expenses
pursuant to the non-compete agreement.” (Doc. 55-2). Within this count, TriEst
sought to recover from Hiers “all costs, expenses . . . , losses and damages paid
or incurred” as a result of Hiers’ breach of the non-compete. (Id. at p. 16). Count
III is not couched as a breach of contract claim, and the Court will not interpret it
as one, though it includes a request for similar relief.
                                         12
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 13 of 36




plaintiff must prove the existence of such duty, breach of that duty, and damages

proximately caused by the breach.” Wright v. Apartment Inv. & Mgmt. Co., 315 Ga.

App. 587, 594 (2012). Under Georgia law, an employee breaches his fiduciary duty

by “soliticit[ing] customers for a rival business before the end of his employment”

or otherwise “act[ing] in direct competition with the employer’s business.” White v.

Shamrock Bldg. Sys., Inc., 294 Ga. App. 340, 346 (2008) (quoting Instrument

Repair Serv., Inc. v. Gunby, 238 Ga. App. 138, 140 (1999)). The Superior Court

action concerned Hiers’ relationship with TriEst as an employee—described in the

non-compete agreement—and how that relationship restricted his ability to

compete with TriEst. TriEst’s breach of fiduciary duty claim bears a logical

relationship to the declaratory judgment action and thus was a compulsory

counterclaim. Res judicata bars TriEst’s claim for breach of fiduciary duty.

      Finally, TriEst’s claims under the Georgia Trade Secrets Act, O.C.G.A. § 10-

1-760, et seq. and the Defend Trade Secrets Act, 18 U.S.C. § 1836, are also barred

as compulsory counterclaims. TriEst’s Amended Complaint alleges that the

“Defendants have used, and continue to use, [TriEst’s] misappropriated Trade

Secrets in efforts to improperly compete with [TriEst], contact [TriEst’s] customers

and/or venders, and divert business . . . away from TriEst.” (Doc. 25, pp. 45, 48).

The trade secrets listed in the Amended Complaint include TriEst’s “information

about customers and vendors and prospective customers and vendors . . . product

information, cost and pricing information, financial and tax information, projections,

                                         13
       Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 14 of 36




and research and development plans.” (Id. at pp. 44, 47). The Amended Complaint

indicates that TriEst made efforts to protect its trade secrets by “requiring

Defendant Hiers to execute the Non-Compete Agreement.” (Id. at pp. 44, 47).

      Indeed, the terms of the non-compete agreement exhibit TriEst’s intention

to protect its trade secrets from Hiers’ misuse. Article 2 of the non-compete

agreement is titled: “Prohibition on Use of Confidential Information To Compete

with Buyer.” (Doc. 25-4, p. 2). This provision prohibited Hiers from using TriEst’s

“confidential and proprietary information,” for the “purpose of competing with

[TriEst] by selling Irrigation Products.” (Id.). The non-compete agreement—nearly

identical to the Amended Complaint—lists as TriEst’s confidential and proprietary

information: “customers, prospective customers, products, costs, production

techniques, financial and tax information, projections, research and development

plans, inventions, trade secrets and know-how.” (Id.).

      The terms of the non-compete agreement encompass Hiers’ alleged

misappropriation of trade secrets. Hiers initiated the Superior Court suit to

adjudicate his obligations under the non-compete agreement, and by the terms of

that contract, he was obligated not to reveal confidential and proprietary

information. TriEst’s trade secrets claims in the present suit bear a logical

relationship to the Superior Court case. Counts VI and VII of TriEst’s Amended

Complaint are barred.



                                        14
          Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 15 of 36




         TriEst’s remaining claims were not compulsory counterclaims in the Superior

Court action. Counts I and II of TriEst’s Amended Complaint allege Hiers breached

the APA and his employment agreement. (Id. at pp. 20–31). These claims bear no

logical relationship to Hiers’ prior suit. The APA is neither referenced nor at issue

in Hiers’ complaint filed in the Superior Court. The employment agreement was

mentioned in one sentence of the facts section to show that TriEst employed Hiers.

The employment agreement did not underpin Hiers’ claim. These contracts and

Hiers’ potential breach of their terms were not at issue in the prior suit, thus the

operative facts necessary to state a claim for breach of those contracts did not

arise.

         TriEst’s claim for fraud also was not a compulsory counterclaim. TriEst’s

fraud claim relies on Hiers’ representations made in the APA, the employment

agreement, and the non-compete agreement. Again, because the Brooks County

case concerned only the non-compete agreement, TriEst’s subsequent fraud claim

does not have a logical relationship to Hiers’ prior declaratory judgment action.

Although Hiers’ conduct may be the same in both suits, the terms of the

employment agreement and the APA were not at issue.

         Finally, TriEst’s tortious interference with business and/or contractual

relations claims are not barred as compulsory counterclaims. 5 (Doc. 25, pp. 49,



5
 Count VIII of TriEst’s Amended Complaint is tortious interference with business
and/or contractual relations. (Doc. 25, p. 49). Count IX is tortious interference with
                                         15
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 16 of 36




52). Under Georgia law, tortious interference requires, among other elements, a

showing that “the defendant induced a breach of contractual obligations or caused

a party or third parties to discontinue or fail to enter into an anticipated business

relationship with plaintiff.” Slosberg v. Giller, 341 Ga. App. 581, 584 (2017) (quoting

Tribeca Homes, LLC v. Marathon Inv. Corp., 322 Ga. App. 596, 598 (2013)). To

succeed on its tortious interference claims, TriEst will have to present evidence of

transactions or other business relationships between it and its clients. TriEst’s

Amended Complaint alleges that Hiers had knowledge of its “valid business and/or

contractual relationships with its customers and vendors.” (Doc. 25, p. 49). And

Hiers interfered, for example, by “resisting or otherwise refusing to send customer

designs to [TriEst’s] design department.” (Id. at p. 50). Such contracts with TriEst’s

customers were not at issue in the Superior Court action, and accordingly, the

same operative facts were not present to create a logical relationship between the

two cases.

             2. Res Judicata Elements

      The Court next considers whether general res judicata principles bar TriEst’s

remaining claims. Three elements must be satisfied before applying res judicata’s

preclusive effect: (1) identity of the cause of action; (2) identity of the parties or

their privies; and (3) a previous adjudication on the merits by a court of competent



prospective business and/or contractual relations. (Id. at p. 52). The allegations
contained in these claims are nearly identical.
                                        16
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 17 of 36




jurisdiction. Bostick v. CMM Props., Inc., 297 Ga. 55, 57 (2015); see O.C.G.A. § 9-

12-40. The Court’s compulsory counterclaim analysis considered only Hiers’

complaint in the Superior Court action. At this stage of the analysis, the Court

considers the Superior Court litigation as a whole, including both Hiers’ complaint

and TriEst’s counterclaims.

                    a. Identity of the Cause of Action

      The first prerequisite, “cause of action” is defined as being the “entire set of

facts which give rise to an enforceable claim.” Coen v. CDC Software Corp., 304

Ga. 105, 110 (2018). In instances where, “the subject matter [is] the same” and

“the causes of action arose out of the same transaction,” but “the operative facts

necessary to the causes of action are different in the two cases”—the subsequent

suit is not barred. Id. In other words, “the operative facts required to state a viable

claim” for the first cause of action must “encompass the entire set of operative facts

required to state a claim” for the second suit. Id. at 112.

      The Superior Court consent judgment resolved not only Hiers’ declaratory

action, but it also resolved TriEst’s state law counterclaims. TriEst’s counterclaim

raised three counts against Hiers. Count I sought a declaration that the non-

compete agreement was enforceable against Hiers. (Doc. 55-2, p. 13). Count II

requested injunctive relief, requiring Hiers to cease all business operations that

breached the non-compete agreement. Count III sought to recover from Defendant



                                          17
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 18 of 36




Hiers “all costs, expenses . . . , losses and damages paid or incurred” as a result

of Hiers’ breach of the non-compete agreement. (Id. at p. 16).

      In this case, TriEst’s remaining claims allege that Hiers breached the APA

and his employment agreement, committed fraud, and illegally interfered with

TriEst’s business. (Doc. 25). As discussed above, Hiers’ complaint did not invoke

all the operative facts necessary to establish these claims. TriEst’s counterclaims

did not sufficiently broaden the scope of the Superior Court action to include the

operative facts necessary to prove TriEst’s claims in this Court. Thus, the Brooks

County case did not “encompass the entire set of operative facts” upon which

TriEst’s claims for breach of the APA and employment agreement, fraud, and

tortious interference with business rest. Coen, 304 Ga. at 110. Res judicata will not

bar these claims.

                    b. Identity of the Parties or their Privies

      Although Hiers’ res judicata defense fails on the first element, the Court

notes that the second prerequisite, identity of the parties, prevents application of

res judicata’s bar against the other defendants in this case as well. Identity of the

parties requires “the alignment of the parties as adversaries [to] be the same in

both suits.” Bostick, 297 Ga. at 57. Hiers initiated suit against TriEst in the Superior

Court action. TriEst brought counterclaims against Hiers and Brent Brinkley. In

federal court, TriEst filed suit against Hiers, Blanchett, Ledesma, UIS, and

Irrigation Supply. Identity of the parties exists between TriEst and Hiers because

                                          18
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 19 of 36




they were adversaries in both suits. Res judicata does not preclude claims against

the other defendants named in this federal action because they were not parties in

the Superior Court litigation. Therefore, all TriEst’s claims against Blanchett,

Ledesma, UIS, and Irrigation Supply survive res judicata’s bar.

                   c. Declaratory Judgment Exception

      TriEst argues that an exception to res judicata for declaratory actions applies

and prevents the exclusion of its claims. (Doc. 56, pp. 6–8). The exception

recognizes that “ordinary principles of res judicata cannot be applied automatically

to prior declaratory judgment actions.” Empire Fire & Marine Ins. Co. v. J. Transp.,

Inc., 880 F.2d 1291, 1294 (11th Cir. 1989) (citing Kasper Wire Works, Inc. v. Leco

Eng’g & Mach., Inc., 575 F.2d 530 (5th Cir. 1978)). The cases applying this

exception, however, rely on federal principles of res judicata. 6 This Court applies

Georgia’s res judicata law because a Georgia superior court action is the basis for

Hiers’ res judicata defense. TriEst acknowledges that Georgia law has not adopted

such an exception to its res judicata law. 7 Furthermore, TriEst does not explain

how this exception might apply when the subsequent suit is based, in part, on what

were compulsory counterclaims. The Court will not apply this exception.



6
  In Empire Fire, the District Court and Eleventh Circuit applied federal res judicata
law because the party asserting res judicata relied upon a prior diversity action
arising out of the U.S. District Court for the District of Kentucky. See Empire Fire,
880 F.2d at 1292, 1293 n.2.
7
  TriEst’s brief admits that “Georgia state courts do not appear to have addressed
this rule.” (Doc. 56, p. 7).
                                           19
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 20 of 36




      C. Motion to Dismiss – Defendants Hiers and UIS (Doc. 28).

      Having considered Hiers and UIS’s res judicata arguments, the Court now

turns to the remainder of their Motion to Dismiss.

             1. Shotgun Pleading

      Hiers and UIS claim that the Amended Complaint is a shotgun pleading.

Under Rule 8 of the Federal Rules of Civil Procedure, a complaint must set forth

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). “Shotgun pleadings violate Rule 8 . . . by failing to

one degree or another to give the defendants adequate notice of the claims against

them and the grounds upon which each claim rests.” Vibe Micro, Inc. v. Shabanets,

878 F.3d 1291, 1294–95 (11th Cir. 2018) (quoting Weiland v. Palm Beach Cty.

Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015)). The Eleventh Circuit has

identified four types of shotgun pleadings. Weiland, 792 F.3d at 1321. First, “the

most common type” of shotgun pleading “is a complaint containing multiple counts

where each count adopts the allegations of all preceding counts.” Id. Next, is a

complaint “replete with conclusory, vague, and immaterial facts not obviously

connected to any particular cause of action.” Id. at 1322. Third is a complaint that

fails to “separat[e] into a different count each cause of action or claim for relief.” Id.

at 1323. Finally, the fourth type occurs where the complaint includes “multiple

claims against multiple defendants without specifying which of the defendants are

responsible for which acts or omissions.” Id.

                                           20
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 21 of 36




      Hiers and UIS contend the Amended Complaint is too vague and does not

adequately separate the defendants within each count. The Amended Complaint

is not meticulously specific, but this is not “a situation where most of the counts . . .

contain irrelevant factual allegations and legal conclusions.” Strategic Income

Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir.

2002). Furthermore, “this is not a situation where a failure to more precisely parcel

out and identify the facts relevant to each claim materially increased the burden of

understanding the factual allegations underlying each count.” Weiland, 792 F.3d

at 1324. Defendants have fair notice of TriEst’s claims as well as the factual

allegations supporting its claims. All Defendants filed Motions to Dismiss

addressing each count, and they competently argued why they believed TriEst

failed to state its claims. The Court concludes the Amended Complaint is not a

shotgun pleading.

             2. Breach of the APA

      Count I of the Amended Complaint alleges that Hiers and UIS breached the

APA. Hiers contends that TriEst cannot maintain a claim for breach of the APA

because he was not a party to the contract in his personal capacity. Hiers executed

the APA in his capacity as president of UIS, and thus according to Hiers, he was

not personally bound to its restrictions. The Court agrees.

      An individual cannot be held personally liable for corporate acts when acting

only in his capacity as a corporate officer. See Nw. Preferred, Ltd. v. Williams, 184

                                           21
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 22 of 36




Ga. App. 145, 147 (1987). “Under Georgia law, a corporation and its shareholders

and officers are separate.” United States v. Fid. Cap. Corp., 920 F.2d 827, 836

(11th Cir. 1991). “[T]he owner [of the corporation] is not bound by corporate acts,

even though the individual may dictate every corporate decision.” Id. The Amended

Complaint is explicit that, “Defendant Hiers, in his authorized capacity as President

of [UIS] . . . executed and entered Defendant [UIS] into . . . [the] Asset Purchase

Agreement.” (Doc. 25, p. 6). Signing the APA as UIS’s president cannot establish

Hiers’ personal liability for an alleged breach.

      TriEst points to obligations referenced within the APA that Hiers assumed in

his personal capacity—particularly the employment agreement and the non-

compete agreement. “[A] corporate officer who does personally guarantee an

obligation may be personally liable for the performance of that particular obligation,

but such a personal guarantee does not render him personally liable on any and

all corporate obligations.” Hester Enters., Inc. v. Narvais, 198 Ga. App. 580, 581

(1991) (emphasis original). The employment and non-compete agreements create

personal obligations separate from the APA. Allegations that Hiers personally

assumed liability under the employment and non-compete agreements do not

support liability for his corporate acts on other contracts. TriEst has failed to state

a claim against Hiers for breach of the APA.

      The Amended Complaint does, however, state a claim against UIS. The

Amended Complaint quotes portions of the APA, stating UIS’s obligations under

                                          22
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 23 of 36




the contract. Then, the Amended Complaint alleges how UIS violated those

obligations and claims damages. Count I may proceed against UIS.

             3. Breach of the Employment Agreement

      Count II of the Amended Complaint alleges that Hiers breached his

employment agreement. Hiers argues primarily that this claim should be dismissed

for a lack of clarity or specificity. The Court concludes that the Amended Complaint

is sufficient to defeat Hiers’ arguments. The Amended Complaint quotes portions

of the employment agreement, pointing to Hiers’ obligations under the contract.

Then, the Amended Complaint alleges how Hiers violated those obligations and

claims damages. TriEst has stated a breach of contract claim against Hiers for

breach of the employment agreement.

             4. Fraud

      Count IV of the Amended Complaint alleges that Hiers and UIS made

fraudulent representations when entering the APA, the employment agreement,

and the non-compete agreement. (Doc. 25). Hiers and UIS argue that Count IV

violates the heightened pleading standard required for fraud claims. Under Rule

9(b) of the Federal Rules of Civil Procedure, a plaintiff must “state with particularity

the circumstances constituting fraud.” Plaintiffs satisfy Rule 9(b) by alleging:

      (1) precisely what statements were made in what documents or what
      omissions were made; (2) the time and place of each such statement
      and the person responsible for making (or, in the case of omissions,
      not making) each statement; (3) the content of such statements and


                                          23
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 24 of 36




       the manner in which they misled the plaintiff; and (4) what the
       defendants obtained as a consequence of the fraud.

Crawford’s Auto Ctr., Inc. v. State Farm Mut. Auto. Ins. Co., 945 F.3d 1150, 1159

(11th Cir. 2019) (quotation marks omitted) (quoting Ziemba v. Cascade Int’l, Inc.,

256 F.3d 1194, 1202 (11th Cir. 2001)). The Amended Complaint identifies

statements in the APA, the employment agreement, and the non-compete

agreement that Triest alleges were fraudulent. The Amended Complaint, however,

does not specify why these statements are fraudulent, or how the statements

misled TriEst. TriEst alleges that it relied upon these statements when deciding to

enter contracts with Hiers and UIS, but TriEst does not allege how those specific

statements later harmed the company. Rule 9(b) requires more than conclusory

allegations, labeling conduct as fraudulent, and the Amended Complaint does not

satisfy the rule.

       When a complaint violates Rule 9(b), the plaintiff “is entitled to one chance

to amend the complaint and bring it into compliance with the rule.” Cooper v. Blue

Cross & Blue Shield of Fla., Inc., 19 F.3d 562, 568–69 (11th Cir. 1994). “Thus,

because this is the first opportunity the Court has had to review [TriEst’s] pleadings

under Rule 9(b) scrutiny, its failure to satisfy the rule doesn’t end its claim.” VC

Macon, GA LLC v. Va. Coll. LLC, No. 5:18-cv-00388, 2020 WL 5079165, at *6

(M.D. Ga. Aug. 27, 2020). The Court will permit TriEst to replead its fraud claim to

comply with Rule 9(b).


                                         24
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 25 of 36




             5. Tortious Interference

      Counts VIII and IX allege tortious interference with business and/or

contractual relationships as well as prospective business and/or contractual

relationships. TriEst identifies several contracts/business relationships in its

Amended Complaint, including: (1) employment contracts; (2) customer contracts;

(3) vendor contracts. (Doc. 25, pp. 49–50). The elements of tortious interference

with contractual relations, business relations, or potential business relations are:

       (1) improper action or wrongful conduct by the defendant without
      privilege; (2) the defendant acted purposely and with malice with the
      intent to injure; (3) the defendant induced a breach of contractual
      obligations or caused a party or third parties to discontinue or fail to
      enter into an anticipated business relationship with the plaintiff; and
      (4) the defendant’s tortious conduct proximately caused damage to
      the plaintiff.

      Tribeca Homes, LLC v. Marathon Inv. Corp, 322 Ga. App. 596, 598–599

(2013). Hiers argues that the Amended Complaint fails on the first element. Acting

“without privilege” means that “the defendant was an intermeddler or ‘stranger’ to

the business relationship at issue.” ASC Constr. Equip. USA, Inc. v. City Com.

Real Est., Inc., 303 Ga. App. 309, 313 (2010). A defendant is not a stranger to the

contract just because he is not a party to the contract. Atlanta Mkt. Ctr. Mgmt., Co.

v. McLane, 269 Ga. 604, 608 (1998). Rather, the defendant “must be a stranger to

both the contract at issue and the business relationship giving rise to and

underpinning the contract.” Id. at 609. If an individual has an economic interest in

the contract or business relationship, then he is not a stranger—regardless of

                                         25
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 26 of 36




whether the parties to the relationship intended the defendant to be a third-party

beneficiary. Id.; Disaster Servs., Inc. v. ERC P’ship, 228 Ga. App. 739, 741 (1997)

(“Where appropriate circumstances appear from the evidence that a defendant had

a legitimate interest in either the contract or a party to the contract, the defendant

is not a stranger to the contract . . . .”).

       Hiers argues that he was not a stranger to TriEst’s contracts or business

relationships because he was a TriEst employee, and the APA gave him an

economic interest in TriEst’s business. Under Georgia law, “[r]egardless of whether

an employee is acting as an agent of his employer when engaging in the

interference, he is not a stranger to the business relationship between his employer

and the customers he personally services.” Tom’s Amusement Co. v. Total

Vending Servs., 243 Ga. App. 294, 296 (2000) (emphasis added). This applies

even when a former employee solicits those clients for his new employer so long

as the employee “had developed relationships with those clients when he worked

for his previous employer.” Feldman v. Am. Dawn, Inc., 849 F.3d 1333, 1343–44

(11th Cir. 2017) (discussing Tom’s Amusement Co., 243 Ga. App. at 296–97).

       TriEst alleges that Hiers regularly dealt with its clients and vendors during

his employment. Neither the Amended Complaint nor the Motion to Dismiss clearly

identify or distinguish the contractual/business relationships that occurred during

Hiers’ employment. Thus, it is plausible that Hiers did not personally service or

maintain relationships with the customers and vendors with which he allegedly

                                               26
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 27 of 36




interfered. See U.S. Sec. Assocs., Inc. v. Lumby, No. 1:18-CV-5331-TWT, 2019

WL 8277263, at *9 (N.D. Ga. Sept. 25, 2019) (denying motion to dismiss on tortious

interference claim where “the identities of the Plaintiff’s former customers are

unknown from the face of the Complaint”). The facts of this case are not sufficiently

developed to discern whether Hiers was a stranger to these contracts/business

relationships.

      Additionally, the Amended Complaint as alleged makes it plausible that

Hiers was not a third-party beneficiary to TriEst’s contracts and business

relationships. Hiers points to the APA’s earn out provision to show that he had an

economic interest in TriEst’s business. The APA’s earn out provision, however,

pays UIS—not Hiers—based on TriEst’s performance. (Doc. 25-1, pp. 1, 3–4).

Hiers likely has a financial stake in UIS as its president. But Georgia law “make[s]

clear that to qualify as an unintended third-party beneficiary” and thus achieve

stranger-status, “a party must have a direct economic interest in the subject of the

specific contract at issue.” Howerton v. Harbin Clinic, LLC, 333 Ga. App. 191, 198

(2015) (emphasis original). At this stage of the litigation, it is plausible that

whatever economic interest Hiers may have had in TriEst’s relationships was

indirect. The Court will permit TriEst’s claims to proceed. 8




8
    Hiers’ Motion to Dismiss concerns only interference with TriEst’s
customers/business relationships. The Amended Complaint also appears to allege
interference with TriEst’s employment contracts. Hiers’ motion does not address
                                      27
       Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 28 of 36




      TriEst alleges the existence of its various business and employment

contracts, and it alleges conduct that would satisfy the elements of tortious

interference, generally. Sufficient allegations are present to state a tortious

interference claim. The Amended Complaint does not specifically identify the

contracts by the names of the parties to those contracts. Nor does the Amended

Complaint distinguish between the defendants alleged to have interfered. Count

VIII of the Amended Complaint lists four different defendants, but it does not

specify which defendants interfered in particular contracts. Counts VIII and IX

survive the motion to dismiss; however, Plaintiff will be required to show specific

evidence at the summary judgment stage.

      D. Motion to Dismiss – Defendants Irrigation Supply, Blanchett, and

         Ledesma (Docs. 18, 38).

            1. Breach of Fiduciary Duty

      Count V of TriEst’s Amended Complaint alleges that Defendants Blanchett

and Ledesma breached the fiduciary duty they owed to TriEst as its employees.

TriEst has failed to allege facts showing breach. Under Georgia law, an employee

in a fiduciary relationship is prohibited from “soliticit[ing] customers for a rival

business before the end of his employment” and “do[ing] other similar acts in direct

competition with the employer’s business.” White, 294 Ga. App. at 346 (quoting



interference as to the employment contracts, and thus, the Court will permit such
a claim to proceed.
                                      28
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 29 of 36




Gunby, 238 Ga. App. at 140). An employee can, however, “mak[e] plans, while he

is still employed, to enter a competing business at a future time.” Sitton v. Print

Direction, Inc., 312 Ga. App. 365, 372 (2011); see White, 294 Ga. App. at 346

(“[A]n employee breaches no fiduciary duty to the employer simply by making plans

to enter a competing business while he is still employed . . . .” (quoting Gunby, 238

Ga. App. at 140)).

      The Amended Complaint alleges that while employed by TriEst, Hiers met

with Blanchett and other TriEst personnel at TriEst’s Quitman location and stated

that if the employees were “unhappy with [TriEst’s] operations, Defendant Hiers

would provide money so Defendant Blanchett . . . could start a competing irrigation

business.” (Doc. 25, p. 11). This allegation amounts to planning a competing

business; it is not competition. Thus, this allegation cannot support a claim for

breach of fiduciary duty. TriEst also alleges that Blanchett and Ledesma removed

TriEst’s confidential and proprietary information when they terminated their

employment. While such acts were likely imprudent, these allegations are not

competition. TriEst’s allegation that Blanchett resisted or otherwise refused “to

send customer designs to [TriEst’s] design department in South Carolina and,

rather, insist[ed] on doing such designs by hand and keeping them . . . in Quitman,”

suggests only that Blanchett disobeyed an order from TriEst or opposed company

policy. A disobedient employee is not necessarily competing with his employer.



                                         29
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 30 of 36




      TriEst does not allege that Blanchett or Ledesma actually competed with

TriEst or otherwise profited from TriEst’s business to its detriment. See Wright, 315

Ga. App. at 594 (“When a fiduciary relationship exists, the agent may not make a

profit for himself out of the relationship to the injury of the principal.”). The Court

concludes that TriEst failed to state a claim for breach of fiduciary duty against

Defendants Blanchett and Ledesma.

             2. Trade Secrets

      Next, Defendants Blanchett, Ledesma, and Irrigation Supply argue that

TriEst failed to state a claim under the Georgia Trade Secrets Act (“GTSA”),

O.C.G.A. § 10-1-760, and the Defend Trade Secrets Act (“DTSA”), 18 U.S.C.

§ 1836. “[T]he analysis of these claims substantially overlaps,” and thus courts

“address them simultaneously.” One Sixty Over Ninety, LLC v. Ologie, LLC, No.

3:17-CV-147 (CDL), 2019 WL 11608032, at *3–4 (M.D. Ga. Sept. 6, 2019). Both

statutes allow plaintiffs to recover damages for misappropriation of trade secrets.

See O.C.G.A. § 10-1-763(a); 18 U.S.C. § 1836(b)(3)(B). “The DTSA requires the

same showing [as the GTSA], but with the additional requirement that the trade

secret is related to a product or service used in, or intended for use in, interstate

or foreign commerce.” Argos USA LLC v. Young, No. 1:18-CV-02797-ELR, 2019

WL 4125968, at *5 (N.D. Ga. June 28, 2019) (quotation marks and citation

omitted).



                                          30
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 31 of 36




      To establish that information qualifies as a trade secret under the GTSA and

DTSA, TriEst must allege that it took reasonable efforts under the circumstances

to protect the secrecy of the information. O.C.G.A. § 10-1-761(4)(B); 18 U.S.C. §

1839(3)(A). Blanchett, Ledesma, and Irrigation Supply argue that TriEst failed to

allege that the company took steps to protect the information from disclosure, and

thus as alleged, the information does not qualify as trade secrets. In response,

TriEst points only to Hiers’ non-compete agreement. TriEst does not allege that

Blanchett or Ledesma ever received notice that such information was confidential,

or that TriEst required them to sign non-disclosure agreements or employment

contracts that treat the information as trade secrets. See Bacon v. Volvo Serv. Ctr.,

Inc., 266 Ga. App. 543, 545 (2004) (concluding that company did not take

reasonable steps to protect information where “[e]mployees were not informed that

the information was confidential,” and “[n]either [defendant-employee] was

required to sign a confidentiality agreement as part of his employment”); Am.

Bldgs. Co. v. Pascoe Bldg. Sys., Inc., 260 Ga. 346, 349 (1990) (“Even in the

absence of an express agreement, it is an implied term of an employment contract

that an employee will not divulge a trade secret . . . .”). No allegation states that

TriEst had a general confidentiality policy for its employees. And even so, the

Georgia Court of Appeals has cast doubt on confidentiality agreements as the

exclusive measure taken to maintain secrecy. See Equifax Servs., Inc. v.

Examination Mgmt. Servs., Inc., 216 Ga. App. 35, 40 (1994) (“[W]e cannot ignore

                                         31
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 32 of 36




the fact that . . . [the plaintiff] relies on the agreement exclusively to establish that

reasonable steps were taken to maintain the secrecy it desires.”); see also

Diamond Power Int’l, Inc. v. Davidson, 540 F. Supp. 2d 1322, 1334 (N.D. Ga. 2007)

(“[R]equiring all employees to sign generalized confidentiality agreements is

generally not, standing alone, sufficient to demonstrate reasonable efforts.” (citing

Equifax Servs., Inc., 216 Ga. App. at 40)).

       TriEst does not argue that it took reasonable steps to protect information in

Blanchett or Ledesma’s possession. Alleging that merely one employee signed an

agreement with non-disclosure provisions is insufficient to state a claim under the

GTSA and DTSA against other individuals or Irrigation Supply. Counts VI and VII

are dismissed.

             3. Tortious Interference with Business and Contractual Relations

       Counts VIII and IX of the Amended Complaint allege tortious interference

with    contractual/business       relationships     as     well     as     prospective

contractual/business relationships against Defendants Ledesma, Blanchett, and

Irrigation Supply. (Doc. 25, pp. 51, 52). As discussed above, tortious interference

claims require that the defendant “must be a stranger to both the contract at issue

and the business relationship giving rise to and underpinning the contract.”

McLane, 269 Ga. at 609. Ledesma and Blanchett argue that their employment with

TriEst precludes a tortious interference claim because they were not strangers to

the contracts/business relationships at issue.

                                           32
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 33 of 36




      TriEst alleges that Ledesma and Blanchett, like Hiers, regularly dealt with its

clients and vendors during their employment. Neither the Amended Complaint nor

the Motion to Dismiss clearly identify or distinguish the contractual/business

relationships that occurred during their employment. Thus, it is plausible that

Ledesma and Blanchett did not personally service or maintain relationships with

the customers and vendors with which they allegedly interfered. See Tom’s

Amusement Co., 243 Ga. App. at 296 (“[A]n employee . . . is not a stranger to the

business relationship between his employer and the customers he personally

services.” (emphasis added)); Lumby, 2019 WL 8277263, at *9 (denying motion to

dismiss on tortious interference claim where “the identities of the Plaintiff’s former

customers are unknown from the face of the Complaint”). The facts of this case

are not sufficiently developed to discern whether Ledesma and Blanchett were

strangers to these contracts/business relationships. The Court will permit TriEst’s

claims to proceed against Ledesma and Blanchett at this stage of the litigation.

      None of the allegations in Counts VIII and IX refer to Irrigation Supply. The

Amended Complaint does not allege conduct by Irrigation Supply amounting to

tortious interference. Counts VIII and IX are dismissed as to Irrigation Supply.

      E. Conspiracy and Aiding and Abetting

      Counts X and XI allege conspiracy and aiding and abetting against all

defendants. No separate, independent cause of action exists for conspiracy. See,

e.g., R.W. Holdco, Inc. v. Johnson, 267 Ga. App. 859, 867–68 (2004) (“Where civil

                                         33
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 34 of 36




liability for a conspiracy is sought to be imposed, the conspiracy . . . furnishes no

cause of action.” (citation omitted)). The plaintiff must identify an underlying tort.

See McIntee v. Deramus, 313 Ga. App. 653, 656 (2012) (“[A] plaintiff must show

that two or more persons combined either to do some act which is a tort, or else to

do some lawful act by methods which constitute tort.” (quotation marks and citation

omitted)). Similarly, aiding and abetting is recognized in conjunction with other tort

or breach of contract claims. See Am. Mgmt. Servs. E., LLC v. Fort Benning Fam.

Cmty., LLC, 333 Ga. App. 664, 688 (2015) (“Georgia law recognizes a claim for

aiding and abetting a breach of fiduciary duty.”); cf. Siavage v. Gandy, 350 Ga.

App. 562, 566 (2019) (“[T]he tort of ‘aiding and abetting fraud’ does not exist as a

basis for liability under Georgia law.”). Counts XI and XII include a laundry list of

factual allegations pointing to the Defendants’ conduct. But the Amended

Complaint does not identify an underlying tort from which to establish liability.

      The Amended Complain puts Defendants on notice that TriEst alleges they

were joint tortfeasors, acting in concert. The Court will permit TriEst to amend

Counts X and XI to specify which Defendants conspired or aided and abetted to

commit a specific tort.

      F. Motion to Amend

      TriEst seeks to supplement its Amended Complaint with new factual

allegations. (Doc. 58). Under Rule 15(d) of the Federal Rules of Civil Procedure,

the court may “permit a party to serve a supplemental pleading setting out any new

                                         34
        Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 35 of 36




transaction, occurrence, or event that happened after the date of the pleading to

be supplemented.” TriEst seeks to add allegations concerning the following: (1)

Hiers’ construction of a commercial building on his land while the non-compete

agreement was in effect; (2) after the non-compete agreement expired, Hiers’

creation of the company, The Irrigation Store, Inc.; and (3) Ledesma and Blanchett

ceasing operations of Irrigation Supply to work with Hiers at The Irrigation Store.

      TriEst contends that the proposed additional facts will “substantiate” its

claims that “the Defendants have engaged in a coordinated effort to directly

compete against [TriEst] in the same geographic region.” (Doc. 58-2, p. 4).

Defendants oppose the proposed addition of these facts as “futile.” According to

Defendants even with these supplemental allegations, TriEst fails to state a claim

against them. The Court agrees that these allegations will not mend TriEst’s claims

that the Court has determined are deficient. Claims alleging Hiers breached the

non-compete agreement and his fiduciary duty are barred by res judicata. New

factual allegations cannot repair TriEst’s failure to pursue those counterclaims in

the Brooks County Superior Court. Furthermore, several of the proposed

supplemental allegations concern conduct that occurred after the non-compete

agreement expired—when Defendants were permitted to compete with TriEst’s

business. Finally, constructing a commercial building amounts to planning to

compete, and as discussed above, merely planning to compete is not tortious. The



                                        35
          Case 7:18-cv-00155-HL Document 61 Filed 06/02/21 Page 36 of 36




Court will not permit TriEst to supplement its Amended Complaint with these new

allegations.

   IV.     CONCLUSION

         The Court GRANTS in part and DENIES in part Defendants’ Motions to

Dismiss. (Docs. 17, 19, 28, 38). The Court dismisses Counts III, V, VI, VII. Count I

is dismissed as to Defendant Hiers, but the claim may proceed against UIS. Counts

VIII and IX are dismissed against Defendant Irrigation Supply. These claims may

proceed against Defendants Hiers, Blanchett, and Ledesma. The Court permits

TriEst to amend its Complaint to address Counts IV, X, and XI as outlined herein.

TriEst shall file its Second Amended Complaint not later than Friday, July 2, 2021.

         SO ORDERED, this 2nd day of June, 2021.


                                s/ Hugh Lawson_______________
                                HUGH LAWSON, SENIOR JUDGE

kac




                                        36
